Citation Nr: 1815071	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  12-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent for upper airway resistance syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

4.  Entitlement to a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple non compensable service-connected disabilities.

5.  Entitlement to an initial, compensable rating for Raynaud's Syndrome.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1984 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO in Hartford, Connecticut, inter alia, awarded service connection for upper airway resistance syndrome, bilateral patellofemoral syndrome and Raynaud's Syndrome, assigning a zero percent (noncompensable) rating for each disability, effective January 6, 2010.  The RO also denied a 10 percent evaluation pursuant to 38 C.F.R. § 3.324 based on multiple, noncompensable, service-connected disabilities.  In August 2011, the Veteran filed a notice of disagreement (NOD) as to the initial ratings assigned and the denial of a 10 percent evaluation pursuant to 38 C.F.R. § 3.324.  A statement of the case (SOC) was issued in October 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Appeals) in March 2012.  In March 2014, a supplemental SOC (SSOC) was issued.

The Board notes that jurisdiction over these claims was transferred to the RO in St. Petersburg, Florida, which has certified this appeal to the Board.

Because the higher rating claims on appeal emanate from the Veteran's disagreement with the initial ratings assigned following the awards of service connection, the Board has characterized those claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

In July 2015, the Board remanded these claims to the agency or original jurisdiction (AOJ), to afford the Veteran a Board video-conference hearing.  In June 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In August 2016, the Board remanded these claims for further action, to include additional development of the evidence.

In a November 2017 rating decision, the AOJ granted an increased, initial 30 percent rating for upper airway resistance syndrome and increased, initial 10 percent ratings for right and left knee patellofemoral syndrome.  However, as will be discussed below, the Veteran has withdrawn from appeal those claims, along with the claim for a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple noncompensable service-connected disabilities.  Therefore, these claims are being formally dismissed below.

While he Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's dispositions of the claim for an increased rating for upper airway resistance syndrome, right and left knee patellofemoral syndrome, and the claim for a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple noncompensable service-connected disabilities, are set forth below.  The claim for a higher initial rating for Raynaud's syndrome is addressed in the remand following the order; that matter is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDING OF FACT

In December 2017, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claim for increased, initial ratings for upper airway resistance syndrome, right and left knee patellofemoral syndrome, and a claim for a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple noncompensable service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 30 percent for upper airway resistance syndrome are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 10 percent for right knee patellofemoral syndrome are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal as to the claim for an initial rating in excess of 10 percent for left knee patellofemoral syndrome are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal as to the claim for a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple noncompensable service-connected disabilities are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

As noted above, in a December 2017 statement, the Veteran withdrew from appeal his claims for increased initial ratings for upper airway resistance syndrome, right and left knee patellofemoral syndrome, and the claim for a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple noncompensable service-connected disabilities.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.


ORDER

The appeal as to the claim for an initial rating in excess of 30 percent for upper airway resistance syndrome is dismissed.

The appeal as to the claim for an initial rating in excess of 10 percent for right knee patellofemoral syndrome is dismissed.

The appeal as to the claim for an initial rating in excess of 10 percent for left knee patellofemoral syndrome is dismissed.

The appeal as to the claim for a 10 percent rating, pursuant to 38 C.F.R. § 3.324, based on multiple noncompensable service-connected disabilities is dismissed.


REMAND

Unfortunately, the Board finds that further action on the claim for an initial compensable rating for Raynaud's Syndrome is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Board remanded this matter, inter alia, to afford the Veteran a contemporaneous examination detailing the severity of his Raynaud's Syndrome.

A VA examination was scheduled in May 2017.  However, the Veteran failed to report for that examination.  In a December 2017 statement, the Veteran explained that his examination was scheduled in Vero Beach, Florida, some 100 miles from his home.  The Veteran explained that he contacted VA to reschedule the examination for a location closer to his home.  The Veteran stated that a VA employee told him that "they would look into it."  The Veteran stated that he was never contacted again and only was informed that he missed the scheduled examination after receiving the December 2017.  He has further noted that he has since moved to Oklahoma.  He expressed his willingness to report for an examination in Oklahoma.

As the Veteran was given the impression that his VA examination might be rescheduled without any further notice, the Board finds good cause for the missed May 2017 VA examination.  38 C.F.R. § 3.655.  Under these circumstances, the Board finds that, in the interests of due process, further remand of the claim for an higher rating for Raynaud's Syndrome, for the AOJ to again arrange for the Veteran to undergo the previously-requested examination, is warranted.   Accordingly, on remand, the AOJ should take all necessary action to confirm the Veteran's current address and, thereafter, to again arrange for him to undergo a VA examination to determine the severity of his Raynaud's Syndrome.

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.  Adjudication of the higher rating claim should include consideration of whether "staged rating" of the disability-assignment of higher ratings for distinct periods of time, based on the facts found-is appropriate. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake all necessary action to verify the Veteran's current mailing address.  All efforts to confirm his current address should be documented in the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate medical professional, for evaluation of his service-connected Raynaud's Syndrome.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should clearly identify, and comment on the extent, frequency and/or severity of all symptoms associated with the Veteran's Raynaud syndrome. Specifically, he or she should note whether the Veteran experiences: (1) two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks, (2) two or more digital ulcers and a history of characteristic attacks, (3) characteristic attacks occurring daily, (4) characteristic attacks occurring four to six times a week or (5) characteristic attacks occurring one to three times a week.

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesia and precipitated by exposure to cold or by emotional upsets.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


